Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification Number 1-13739 UNISOURCE ENERGY CORPORATION (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ85701 (520) 571-4000 86-0786732 1-5924 TUCSON ELECTRIC POWER COMPANY (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ85701 (520) 571-4000 86-0062700 Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): UniSource Energy Corporation Large Accelerated Filer XAccelerated FilerNon-accelerated filer Smaller Reporting Company Tucson Electric Power Company Large Accelerated Filer ­Accelerated FilerNon-accelerated filer X Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). UniSource Energy Corporation Yes NoX Tucson Electric Power Company Yes NoX At August 5, 2008, 35,491,672 shares of UniSource Energy Corporation Common Stock, no par value (the only class of Common Stock), were outstanding. At August 5, 2008, 32,139,434 shares of Tucson Electric Power Company’s common stock, no par value, were outstanding, all of which were held by UniSource Energy Corporation. This combined Form 10-Q is separately filed by UniSource Energy Corporation and Tucson Electric Power Company.Information contained in this document relating to Tucson Electric Power Company is filed by UniSource Energy Corporation and separately by Tucson Electric Power Company on its own behalf.Tucson Electric Power Company makes no representation as to information relating to UniSource Energy Corporation or its subsidiaries, except as it may relate to Tucson Electric Power Company. Table of Contents Table of Contents Definitions iv PART I Reports of Independent Registered Public Accounting Firm 1 Item 1. – Financial Statements 3 UniSource Energy Corporation Comparative Condensed Consolidated Statements of Income 3 Comparative Condensed Consolidated Statements of Cash Flows 4 Comparative Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income 7 Tucson Electric Power Company 8 Comparative Condensed Consolidated Statements of Income 9 Comparative Condensed Consolidated Statements of Cash Flows 9 Comparative Condensed Consolidated Balance Sheets 10 Condensed Consolidated Statement of Changes in Stockholder’s Equity and Comprehensive Income 12 Notes to Condensed Consolidated Financial Statements 13 Note 1.Nature of Operations and Basis of Accounting Presentation 13 Note 2.Regulatory Matters 13 Note 3.Debt and Credit Facilities 18 Note 4.Business Segments 20 Note 5.Accounting for Derivative Instruments and Trading Activities 23 Note 6.Income Tax Matters 26 Note 7.Commitments and Contingencies 26 Note 8.Employee Benefits Plans 29 Note 9.Share-Based Compensation Plans 30 Note 10. Fair Value Measurements 33 Note 11. UniSource Energy Earnings Per Share (EPS) 36 Note 12. New Accounting Pronouncements 37 Note 13. Supplemental Cash Flow Information 38 Note 14. Review by Independent Registered Public Accounting Firm 39 Item 2. – Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 UniSource Energy Consolidated 40 Overview of Consolidated Business 40 Outlook and Strategies 40 Results of Operations 41 Contribution by Business Segment 42 Liquidity and Capital Resources 42 Tucson Electric Power Company 45 Results of Operations 45 Factors Affecting Results of Operations 50 Liquidity and Capital Resources 55 UNS Gas 58 Results of Operations 58 Factors Affecting Results of Operations 60 Liquidity and Capital Resources 61 UNS Electric 62 Results of Operations 62 Factors Affecting Results of Operations 63 Liquidity and Capital Resources 65 Other Non-Reportable Business Segments 66 Results of Operations 66 Critical Accounting Estimates 67 New Accounting Pronouncements 68 ii Table of Contents Safe Harbor for Forward-Looking Statements 68 Item 3. – Quantitative and Qualitative Disclosures about Market Risk 69 Item 4. – Controls and Procedures 73 PART II – OTHER INFORMATION Item 1. – Legal Proceedings 74 Item 1A. – Risk Factors 74 Item 2. – Unregistered Sale of Equity Securities and Use of Proceeds 74 Item 5. – Other Information 74 Issuance of Senior Unsecured Notes by UNS Electric 74 Non-GAAP Measures 74 Ratio of Earnings to Fixed Charges 77 Item 6. Exhibits 77 Signatures 78 Exhibit Index 79 iii Table of Contents DEFINITIONS The abbreviations and acronyms used in the 2008 second quarter report on Form 10-Q are defined below: ACC Arizona Corporation Commission. AECC Arizonans for Electric Choice and Competition. AMT Alternative Minimum Tax. APS Arizona Public Service. BMGS Black Mountain Generating Station under development by UED. Btu British thermal unit(s). Capacity The ability to produce power; the most power a unit can produce or the maximum that can be taken under a contract, measured in MWs. Citizens Citizens Communications Company. Common Stock UniSource Energy’s common stock, without par value. Company or UniSource Energy UniSource Energy Corporation. Cooling Degree Days An index used to measure the impact of weather on energy usage calculated by subtracting 75 from the average of the high and daily low temperatures. DSM Demand side management. Emission Allowance(s) An allowance issued by the Environmental Protection Agency which permits emission of one ton of sulfur dioxide or one ton of nitrogen oxide.These allowances can be bought and sold. Energy The amount of power produced over a given period of time measured in MWh. ESP Energy Service Provider. FAS 71 Statement of Financial Accounting Standards No. 71: Accounting for The Effects of Certain Types of Regulation. FAS 133 Statement of Financial Accounting Standards No. 133: Accounting for Derivative Instruments and Hedging Activities, as amended. FAS 143 Statement of Financial Accounting Standards No. 143: Accounting for Asset Retirement Obligations. FERC Federal Energy Regulatory Commission. Fixed CTC Competition Transition Charge of approximately $0.009 per kWh that is included in TEP’s retail rate for the purpose of recovering TEP’s $450 million TRA by December 31, 2008. Four Corners Four Corners Generating Station. Heating Degree Days An index used to measure the impact of weather on energy usage calculated by subtracting the average of the high and low daily temperatures from 65. ICRA Implementation Cost Regulatory Asset. IDBs Industrial Development Revenue Bonds. IRS Internal Revenue Service. kWh Kilowatt-hour(s). LIBOR London Interbank Offered Rate. Luna Luna Energy Facility. Mark-to-Market Adjustments Forward energy sales and purchase contracts that are considered to be derivatives are adjusted monthly by recording unrealized gains and losses to reflect the market prices at the end of each month. Millennium Millennium Energy Holdings, Inc., a wholly-owned subsidiary of UniSource Energy. MMBtu Million British Thermal Units. MW Megawatt(s). MWh Megawatt-hour(s). Navajo Navajo Generating Station. PGA Purchased Gas Adjuster, a retail rate mechanism designed to recover the cost of gas purchased for retail gas customers. Pima Authority The Industrial Development Authority of the County of Pima. PPFAC Purchased Power and Fuel Adjustment Clause. PWMT Pinnacle West Marketing and Trading. iv Table of Contents REST Renewable Energy Standard and Tariff. RUCO Residential Utility Consumer Office. Rules Retail Electric Competition Rules. Salt River Project A public power utility serving more than 900,000 customers in Phoenix, Arizona. San Juan San Juan Generating Station. 1999 Settlement Agreement TEP’s 1999 Settlement Agreement approved by the ACC in November 1999 that provided for electric retail competition and transition asset recovery. SO2. Sulfur dioxide. Springerville Springerville Generating Station. Springerville Coal Handling Facilities Leases Leveraged lease arrangements relating to the coal handling facilities serving Springerville. Springerville Common Facilities Facilities at Springerville used in common with Springerville Unit 1 and Springerville Unit 2. Springerville Common Facilities Leases Leveraged lease arrangements relating to an undivided one-half interest in certain Springerville Common Facilities. Springerville Unit 1 Unit 1 of the Springerville Generating Station. Springerville Unit 1 Leases Leveraged lease arrangement relating to Springerville Unit 1 and an undivided one-half interest in certain Springerville Common Facilities. Springerville Unit 2 Unit 2 of the Springerville Generating Station. Springerville Unit 3 Unit 3 of the Springerville Generating Station. Springerville Unit 4 Unit 4 of the Springerville Generating Station. SRP Salt River Project Agricultural Improvement and Power District. Sundt H. Wilson Sundt Generating Station. Sundt Unit 4 Unit 4 of the H. Wilson Sundt Generating Station. TEP Tucson Electric Power Company, the principal subsidiary of UniSource Energy. TEP Credit Agreement Amended and Restated Credit Agreement between TEP and a syndicate of Banks, dated as of August 11, 2006. TEP Letter of Credit Facility Letter of credit facility between TEP and a syndicate of Banks, dated as of April 30, 2008. TEP Revolving Credit Facility Revolving credit facility under the TEP Credit Agreement. Therm A unit of heating value equivalent to 100,000 British thermal units (Btu). TOU Time of use. TRA Transition Recovery Asset, a $450 million regulatory asset established in TEP’s 1999 Settlement Agreement to be fully recovered by December 31, 2008. Tri-State Tri-State Generation and Transmission Association. UED UniSource Energy Development Company, a wholly-owned subsidiary of UniSource Energy, which engages in developing generation resources and other project development services and related activities. UES UniSource Energy Services, Inc., an intermediate holding company established to own the operating companies (UNS Gas and UNS Electric) which acquired the Citizens’ Arizona gas and electric utility assets in UniSource Credit Agreement Amended and Restated Credit Agreement between UniSource Energy and a syndicate of banks, dated as of August 11, 2006. UniSource Energy UniSource Energy Corporation. UNS Electric UNS Electric, Inc., a wholly-owned subsidiary of UES, which acquired the Citizens’ Arizona electric utility assets in 2003. UNS Gas UNS Gas, Inc., a wholly-owned subsidiary of UES, which acquired the Citizens’ Arizona gas utility assets in 2003. UNS Gas/UNS Electric Revolver Revolving credit facility under the Amended and Restated Credit Agreement among UNS Gas and UNS Electric as borrowers, UES as guarantor, and a syndicate of banks, dated as of August 11, 2006. v Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of UniSource Energy Corporation: We have reviewed the accompanying condensed consolidated balance sheet of UniSource Energy Corporation and its subsidiaries (the Company) as of June 30, 2008, and the related condensed consolidated statements of income for each of the three-month and six-month periods ended June 30, 2008 and 2007, the condensed consolidated statement of changes in stockholders' equity and comprehensive income for the six-month period ended June 30, 2008, and the condensed consolidated statements of cash flows for the six-month periods ended June 30, 2008 and 2007.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2007, and the related consolidated statements of income, of cash flows, of capitalization, and of changes in stockholders' equity and comprehensive income for the year then ended (not presented herein), and in our report dated February 26, 2008, we expressed anunqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2007, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
